 fIn the Matter of ROMEOPUMPCOMPANYandINTERNATIONALAsso-CIATION OF MACHINISTS (AFL)LODGE#1761Case No. 8-R-14,56. --Decided April 2,1944Messrs. Icing FauverandM. L. Mathews,of Elyria, Ohio, forthe Company.Mr. D. C. Brown,of Akron, Ohio, for the IAM.Mr. William Strong,of counsel to the Board.DECISION%ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Ma-chinists (AFL), Lodge #1761, herein called the IAM, alleging thata question affecting commerce had arisen concerning the representa-tion, of employees of Romec Pump Company, Elyria, Ohio, hereincalled the Company,' the National Labor Relations Board providedfor an appropriate hearing upon due notice before Arthur Stark,Trial Examiner. Said hearing was held at Cleveland, Ohio, on March31, 1944.The Company and the IAM appeared and,participated.2All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby;affirmed.All parties were af-forded an opportunity to file briefs with the Board.'Upon the entire record' in the case, the Board makes the following :FINDINGS OFF^ACT1.THE BUSINESS OF THE COMPANYRomec Pump Company, an Ohio corporation, operates 2 plantsin Elyria, Ohio, where it manufactures fuel and oil pumps, for air-1The name of the Company was amended at the hearing.2Although Notice of Hearing was also served on Romec Employees'Independent LaborAssociation,Inc., herein called the Association,it did not appear at the hearing.56 N. L. R. B., No. 29.144 ROMEC PUMPCOMPANY145planes, and related items.During 1943 the Company used.raw mate-rials valued in excess of $500,000, more than 50 percent of which wasbrought into Ohio from sources outside that State.During thesame period the Company manufactured finished products valuedin excess of $2,000,000, more than 60 percent of which was shippedto points outside,the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor, Relations Act.II.THEORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge #1761, affiliatedwith the American Federation of Labor, and Romec Employees In-dependent Labor Association, Inc., are labor organizations admittingto membership employees of the Company-III.,THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant- recognition to the IAM as theexclusive bargaining representative of certain of the,Company's em-ployees on the ground that there is in. existence a contract between theCompany and the Association embracing the employees whom .theIAM seeks to represent.The contract was executed on April 1, 1943,is for a 1-year term and is self-renewable thereafter unless notice ofdesired termination is given by either party to the contract at least30 days prior to the animal anniversary date of the contract.Since .the IAM notified the Company of its representation claims on aboutFebruary 7, 1944, the Company received due, and timely notice withinthe period provided by the contract.We find that the contract isno bar to this proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the IAM represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9. (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees of the Company at both its plants in Elyria, Ohio,including job setters and truck drivers, but excluding salaried em-'The Field Examiner reported that the IAM submitted 259 authorization cards, 175of which bore the names of persons appearing on the Company's pay roll of March 8, 1944,which contained the names of 570 employees in the appropriate unit.587784-45-vol 50-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD'ployees, firemen, guards, tool designers, employees in the welfaredepartment, timeleepers, watchmen,' clerks, foremen, and assistant,foremen and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes -in the status ofemployees, or effectively recommend such action, constitute, a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall,direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll `period immediately preceding the date of the Direction'of Electionherein, subject to the limitations and additions set forth in theDirection.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Romec PumpCompany, Elyria, Ohio, an election by secret ballot shall be conductedof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10,and 11, of said Rules and .Regulations, among the employees inthe unit found appropriate in Section IV, above, who 'were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding,any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by,International Association of Machin-ists,Lodge #1761, affiliated with the American Federation of Labor,or by Romec Employees' Independent Labor Association, Inc., for thepurposes of collective bargaining, or by neither.'_' In view of the fact that the Association is party to a contract with the Company em-bracing the employees in the appropriate unit, we shall include the Association on theballotSee,e' g.,Matter of Willys Overland Motors,Inc.,55 N. L R. B. 376.l